DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 remains pending. Claims 2-4 were canceled previously. 

Response to Arguments
Applicant's arguments (Remarks, filed 2/7/2022) have been considered, but, respectfully, are not found persuasive.
a)	Applicant has previously argued that the proposed modification of the Choi would render Choi's device unsuitable for its intended purpose, and is therefore improper. Applicant submits that the Examiner's response to this argument mis-characterizes Applicant's position, as the Examiner refers to "Applicant's arguments of the unworkability of the combination." Applicant submits, however, that the argument presented is not that the proposed combination is unworkable, but rather that if Choi were to be so modified, the resulting product would no longer function as Choi intended. 
	Applicant’s assertion that the resulting product not being able to function as Choi intended seems to imply that the proposed combination is unworkable, because if Choi’s device cannot work as intended, the combination would not allow Choi’s invention in a condition to be used, making the combination unworkable. Arguments 
	Choi’s device intended purpose is to function as a portable virtual reality device and by combining with the display device of Solomon with Choi’s device, the user will still be able to see left and right display screens where images would be displayed and would realize a virtual reality device which is portable and foldable. Hence Choi’s device would still function as Choi intended.
b)	The Examiner has further asserted that Applicant's "assertion that Choi discloses an accessory viewing device for use with a smartphone is merely an argument with no evidentiary support." However, Choi itself discusses this purpose in several places - Choi provides substantial evidence that the disclosed viewing device is an accessory viewing device for use with a smartphone.
	Arguments were presented in the previous office action, that Applicant’s assertion that Choi simply discloses an accessory device for use with a smartphone were not persuasive because Choi’s invention is a portable device which can be converted to a thin film structure when folded, and is used for experiencing virtual reality images. Choi’s purpose is not to simply make an accessory device for a smartphone but to improve a device for seeing virtual reality images such that it is a thin film structure which can be folded and the volume and weight are reduced. Choi does not prevent or teach away from insertion of displays adjacent to or into the openings of left and right supporting boards. Such a modified Choi’s invention would still function as a virtual reality device. It would be a stand alone, portable virtual reality device.  
any proposed combination or modification of Choi that would replace the "supporting boards 2, 2a" with individual folding display screens would render Choi unsatisfactory for its intended purpose, since upon replacing the supporting boards 2, 2a with individual folding displays, the smartphone accessory device could no longer be used to attach to a smartphone for viewing of an image provided on the smartphone. 
That is, if the empty frames of Choi are replaced by display screens, a user could no longer view the smartphone screen - it would be blocked by the display screens. 
Solomon was utilized to teach left and right image displays (displays 122,124) which are foldable and unfoldable with respect to left and right sides of a first hinge (hinged region 114). Such a device might be used to combine with Choi’s device such that Solomon’s left and right displays are adjacent the openings of the supporting boards 2 2a, resulting in a combined device with left and right image displays which are foldable making the entire device together with the display foldable into a thin film structure. Choi’s frames are not being replaced by the display screens of Solomon. Solomon’s display screens are being placed adjacent Choi’s frames. A user would be able to see the images on the left and right display screens of the combined device.
Also, there is considerable prior art with teachings of smartphones having left and right foldable displays before the effective filing date of the current invention. One example is La et al (US 2016/0187994 A1) who teaches (fig 1) a foldable display (p53, lines 1-7). One other example is Go et al (US 2015/0062028 A1) who teaches (fig 1,2) a foldable display device (p30, lines 5-7). Any of these could also be used to combine with Choi’s device to realize a portable virtual reality device with foldable displays and which is foldable into a thin film structure.  

Claim 1 is rejected as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2016/0195728 A1, of record) in view of Solomon et al (US 2015/0243068 A1, of record).

 Regarding Claim 1, Choi teaches (Fig 1A, 1B) a foldable virtual reality display device (portable virtual reality device, p2, lines 1-3, p17, lines 1-2, the device is foldable, fig 1B) comprising: 

a left and a right lens (left and right lenses 7,7a, p25, lines 1-4) for magnifying the images of the left and right image displays (left and right sides of image display in smart phone 200, p26, lines 1-10) respectively; 
a central board (board 1, p24, lines 1-6) having a same length as a focal length of the left and right lenses (left and right lenses 7,7a, p25, lines 1-4), such that the focal length (focal distance,p25, lines 1-10) of the left and right lenses (left and right lenses 7,7a, p25, lines 1-4)  and the positions of the left and right image displays (left and right sides of image display in smart phone 200, p26, lines 1-10) coincide; and 
a first hinge (hinge 4, p40, lines 1-3) provided at a front end (front end has hinge 4) of the central board (board 1, p24, lines 1-6), and 
a second hinge (hinge 5, p40, lines 1-3) provided at a rear end (rear end has hinge 5) of the central board (board 1, p24, lines 1-6) so that left and right image display plates (supporting boards 2,2a for smartphone display, p24, lines 1-3) and  left and right lenses (left and right lenses 7,7a, p25, lines 1-4) are foldable (fig 1B, p31, lines 1-5) and unfoldable (fig 1A) (left and right supporting boards 2,2a are folded, p24, lines 1-3  and left and right lens plates are folded, p31, lines 1-3 and hence the left and right supporting boards and lenses are foldable and unfoldable2) with respect to both left and right surfaces of the central board (board 1, p24, lines 1-6),
whereby, when in use (fig 1A), the left and right image display plates (supporting boards 2,2a for smartphone display, p24, lines 1-3) and the left and right lenses (left and right 
	However, Choi does not teach
a position sensor having at least a gyro sensor
a first hinge so that the left and right image displays are foldable and unfoldable with respect to both left and right sides of the central board.
	Choi and Solomon are related as portable virtual reality displays.
	Solomon teaches (fig 2A,3A,3C), a foldable display device (convertible frame 100, p68, lines 1-4), 
wherein a position sensor (sensor monitoring motion, p71, lines 1-7) including at least a gyro sensor (gyro, p71, lines 1-7);
a first hinge (hinged region 114, p75, lines 1-3) so that the left and right image displays (displays 122,124, p68, lines 1-7) are foldable and unfoldable with respect to left and right sides (p75, lines 1-5, fig 3A) of the central region (region of the device including the hinged region 114). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Choi to include the teachings of Solomon such that a position sensor having at least a gyro sensor and 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on Mon, Wed, Fri: 8:30AM-3:30PM; Tues, Thu: 8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



J.V.D.
Jyotsna V Dabbi
Examiner, Art Unit 2872              						2/23/2022      

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872